NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5290-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAQUIL JOHNSON, a/k/a
JAQUILA JOHNSON,

     Defendant-Appellant.
_______________________

                   Argued November 2, 2020 – Decided January 26, 2021

                   Before Judges Messano and Hoffman.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 15-12-2837.

                   Susan Lee Romeo, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Daniel V. Gautieri,
                   Assistant Deputy Public Defender, of counsel and on
                   the brief).

                   Valeria Dominguez, Deputy Attorney General, argued
                   the cause for respondent (Gurbir S. Grewal, Attorney
                   General, attorney; Valeria Dominguez, of counsel and
                   on the briefs).
           Appellant filed a pro se supplemental brief.

PER CURIAM

     A jury convicted defendant Jaquil Johnson of the lesser-included charge

of second-degree passion-provocation manslaughter, N.J.S.A. 2C:11-4(b)(2), in

the shooting death of Calvin Auston, and unlawful possession of a handgun,

N.J.S.A. 2C:39-5(b). The jury acquitted defendant of possession of a firearm

for an unlawful purpose. N.J.S.A. 2C:39-4(a). The judge granted the State's

motion for an extended term pursuant to N.J.S.A. 2C:44-3(a) and sentenced

defendant to an eighteen-year term of imprisonment subject to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2, on the manslaughter conviction, and

a concurrent ten-year term with a five-year period of parole ineligibility

pursuant to the Graves Act, N.J.S.A. 2C:43-6(c), on the weapons offense.

     Defendant raises the following points on appeal:

           POINT I

           THE TRIAL JUDGE FAILED TO ENSURE
           DEFENDANT'S RIGHTS TO A FAIR AND
           IMPARTIAL JURY, DUE PROCESS AND
           CONFRONTATION, WHEN HE FAILED TO VOIR
           DIRE THE JURORS AFTER MEMBERS OF THE
           VICTIM'S FAMILY WORE SHIRTS TO COURT
           DISPLAYING A PHOTOGRAPH OF THE VICTIM
           AND THE WORDS "REST IN PEACE." (NOT
           RAISED BELOW)

                                                                      A-5290-17T1
                                      2
            POINT II

            THE COURT ERRED IN PERMITTING A KEY
            STATE'S WITNESS TO TESTIFY IN HANDCUFFS
            AND PRISON GARB. (PARTIALLY RAISED
            BELOW)

            POINT III

            THE PROSECUTOR COMMITTED MISCONDUCT
            IN SUMMATION, INCLUDING WHEN SHE
            URGED, WITHOUT SUPPORT IN THE RECORD,
            THAT DEFENDANT'S HAVING LEFT NEW
            JERSEY REFLECTED A CONSCIOUSNESS OF
            GUILT, AND THE COURT ERRED IN FAILING TO
            CORRECT THE PROSECUTOR'S ERRORS.

            POINT IV

            IN SENTENCING THE DEFENDANT, THE COURT
            ERRED IN MISSTATING THE APPLICABLE
            SENTENCING RANGE AND FINDING, AS AN
            AGGRAVATING FACTOR, THE NATURE AND
            CIRCUMSTANCES OF THE OFFENSE.

Defendant raises the following issues in a pro se supplemental brief:

            POINT ONE

            THE TRIAL COURT'S JURY INSTRUCTIONS ON
            ELEMENTS OF MURDER AND ITS LESSER
            INCLUDED OFFENSES WAS CONTRADICTORY,
            CONFUSING AND LESSENED THE STATE'S
            BURDEN, THUS DEPRIVING DEFENDANT DUE




                                                                        A-5290-17T1
                                       3
            PROCESS AND A FAIR TRIAL . . . . [NOT RAISED
            BELOW]1

            POINT TWO

            THE DEFENDANT WAS DENIED A FAIR TRIAL
            AND DUE PROCESS WHEN THE TRIAL COURT
            FAILED TO CHARGE THE JURY ON SELF-
            DEFENSE . . . . [NOT RAISED BELOW]

            POINT THREE

            DEFENDANT WAS DENIED DUE PROCESS AND
            A FAIR TRIAL WHEN THE PROSECUTOR
            SOUGHT TO APPEAL TO THE JURORS
            SYMPATHY AND PREJUDICES TO LESSEN THE
            STATE'S BURDEN . . . . [NOT RAISED BELOW]

            POINT FOUR

            THE TRIAL COURT'S FAILURE TO FIND
            MITIGATING FACTORS WHICH DEFENDANT
            WAS ENTITLED TO RECEIVE, VIOLATED THE
            SENTENCING GUIDELINES AND DEPRIVED
            DEFENDANT OF DUE PROCESS [NOT RAISED
            BELOW]

Considering the record and applicable legal standards, we affirm defendant's

conviction and remand the matter for re-sentencing consistent with this opinion.




1
  We omitted the subpoint contained in defendant's brief, as well as citations in
the point headings to the United States and New Jersey Constitutions.
                                                                         A-5290-17T1
                                       4
                                       I.

      On New Year's Eve, 2014, a small group of people gathered for a party at

the home of Jacqueline Auston. Her son, Calvin, was visiting from North

Carolina. Also present were Jacqueline's cousin, Latisia Dodd, and a friend of

Jacqueline's niece, Kianna Waiters. 2 Soon, an argument erupted between Dodd

and Waiters, and Jacqueline told them to "take it outside," which they did.

Someone called Dodds's husband, Jihad Jones, who was also a friend of the

family, and told him Waiters had been "jumped" in a fight. Jones arrived with

defendant.

      Calvin and his brother Haneef got into a physical altercation with Jones

and defendant. What exactly happened was the subject of confusing testimony,

with one witness describing the scene as "chaotic." Ultimately, a shot rang out.

Calvin was struck in the abdomen and later died at the hospital.

      Jones left with defendant. In a statement to police, Jones said defendant

"pull[ed] . . . out [the gun] just to back [Calvin] off of him and the gun went




2
 We apologize for the informality of using the first names of the Auston family
members, but we do so only to avoid confusion.


                                                                        A-5290-17T1
                                       5
off."3 No one else saw who fired the shots, but Jacqueline and Haneef provided

a general description. Dodd did not see the shooting, but she later identified

defendant in an out-of-court photographic array as the man who arrived with

Jones, had a gun in his hand, and ran after the shot was fired.

      Before and after the shooting, Khristine Miles was with defendant, who

she identified at trial, at a gathering in another apartment. Miles knew defendant

and said he spoke of having a gun, a "forty." After the shooting, when defendant

and Jones returned to the party, defendant told Miles he had gotten into an

altercation and "had to defend himself." Defendant said he did not mean to shoot

anyone. Miles also recalled that when defendant and Jones returned, Jones was

without his jacket. Miles said Jones and defendant left again to try and find the

missing jacket.

      At the scene of the shooting, police recovered a jacket that contained court

documents belonging to Jones, who in turn, in his statement, identified

defendant. They also recovered a .40 caliber shell casing and a bullet fragment

on the walkway in front of Jacqueline's townhouse.




3
    Although called as a State's witness, the prosecutor introduced Jones'
videotaped statement to police after the judge conducted a Gross hearing. State
v. Gross, 121 N.J. 1 (1990).
                                                                          A-5290-17T1
                                        6
      An arrest warrant was issued for defendant on January 13, 2015; he was

not arrested until May 5, 2015, in North Carolina. Defendant did not testify or

call any witnesses.

                                         II.

      After the jury was selected and sworn, the prosecutor and defense counsel

gave opening statements, and Jacqueline and another State's witness testified,

the prosecutor prepared to call Jones as a witness. Anticipating the need to

redact some of Jones' statement before it was disclosed to the jury, the judge

released the panel for lunch. Apparently, members of both defendant's and the

victim's family were present, and the judge cautioned both to stay clear of the

jurors as they exited the courtroom and outside of court. The judge then said

without the jury present:

            Counsel, before we address the issue with regard to the
            statement . . . , I just wanted to indicate that my sheriff's
            officer brought to my attention a few of the family
            members had t-shirts on that said "Rest in Peace[,]" and
            I think a picture of the victim in this case. I intend to
            just let the jurors know — I don't think it's appropriate
            for me to tell people they can't wear or honor their lost
            relative; however, I just want to make sure the jurors
            know that that has nothing to do with the evidence in
            this case and it should have no influence on their
            consideration of the evidence in any way, shape or
            form.



                                                                            A-5290-17T1
                                         7
Both the prosecutor and defense counsel agreed with the judge's course of

action; defense counsel did not seek any further relief.

      When the jury returned from lunch, the judge said:

            I just wanted to let you know, this morning . . . one of
            the Sheriff's Officers pointed out that some of the
            members in — in the audience had some shirts on that
            had words to the effect of rest in peace and a — a photo
            of the victim in this case.

                   I just want to let you know that that should have
            no bearing whatsoever on your view of the evidence in
            this case or testimony.

                   Certainly, victims are allowed to remember a
            loved one, but that has nothing to do — you're not to
            base [sic] this case based upon any passion, prejudice
            or sympathy in this case, only on the facts in the
            testimony. So that should in no way influence your
            view of the testimony in any way, shape or form. So[,]
            I just want to make that clear to you again.

Defendant was represented by two attorneys throughout trial; neither one

objected to the judge's charge nor requested anything further.

      Pursuant to Article I, paragraph 22 of the New Jersey Constitution, the

Legislature enacted the Crime Victim's Bill of Rights, N.J.S.A. 52:4B-34 to -38.

In 2012, the Legislature passed "Alex DeCroce's Law," L. 2012, c. 27, which

ostensibly strengthened crime victim's rights and added a new provision

reiterating the right "in any homicide prosecution" of a "victim's survivor" to


                                                                        A-5290-17T1
                                        8
"display directly to the sentencing court a . . . still photograph, a computer-

generated presentation, or a video presentation of the victim" that was "taken

before the homicide[.]" N.J.S.A. 52:4B-36.1(a).4 The Legislature extended this

right, in a modified way, to "any judicial proceeding involving the defendant"

by providing:

            A victim's survivor may . . . wear a button not
            exceeding four inches in diameter that contains a
            picture of the victim, if the court determines that the
            wearing of such button will not deprive the defendant
            of his right to a fair trial under the Sixth Amendment of
            the United States Constitution and Article I of the New
            Jersey Constitution. Other spectators at such judicial
            proceedings may also wear similar buttons if the court
            so determines. If the victim's survivor seeks to wear
            the button at trial, the victim's survivor shall give notice
            to the defendant and to the court no less than [thirty]
            days prior to the final trial date.

            [N.J.S.A. 52:4B-36.1(b).]

Defendant argues the statute obviously does not permit spectators to wear t-

shirts displaying a homicide victim's picture, much less including the phrase,

"Rest in Peace." We agree. Moreover, the Legislature itself recognized the



4
  See Assemb. Comm. Statement to S. 2380 (June 18, 2012) ("The bill clarifies
and expands the current right of a victim's survivor to display a photograph of a
homicide victim, transferring that right to a new section of law (section 2 of the
bill) and adding the right of a victim's survivor to wear a button containing the
victim's picture." (emphasis added)).
                                                                           A-5290-17T1
                                         9
constitutional ramifications of such displays, limiting the size of any "button"

so as not to impinge on a defendant's right to a fair trial. See, e.g., State v. Hess,

207 N.J. 123, 156–60 (2011) (discussing prejudicial effects of victim-impact

statements and videos displayed at sentencing).

       It appears that no one in the courtroom, including the judge, was familiar

with the statute. 5 However, defendant's precise argument is not that the judge

should have prohibited spectators from wearing a shirt with the victim's photo.

See State v. Castoran, 325 N.J. Super. 280, 284–85 (App. Div. 1999) (approving

of trial judge's order forcing defendant to change her shirt as within the court's

discretion "to maintain decorum and prevent conduct which may improperly

impact on the trial").

       Rather, defendant argues the judge was required sua sponte to voir dire

the jurors regarding their observations of the shirts and what, if any impact, that

may have had on a juror's impartiality. Indeed, we agree with defendant that the

critical issue is not whether the shirts violated the statute, but whether their

presence in the courtroom so tainted the jury that defendant was denied a fair

trial. See, e.g., State v. Loftin, 191 N.J. 172, 187 (2007) ("A defendant's right

to be tried before an impartial jury is one of the most basic guarantees of a fair


5
    No published case has addressed N.J.S.A. 52:4B-36.1(b).
                                                                              A-5290-17T1
                                        10
trial." (citations omitted)); State v. Brown, 442 N.J. Super. 154, 179 (App. Div.

2015) ("The Court has stressed that jurors must be 'as nearly impartial "as the

lot of humanity will admit."'" (quoting State v. Singletary, 80 N.J. 55, 62

(1979))).

      Because defendant made no request to voir dire the jurors at trial, we must

consider whether the failure to do was plain error, i.e., error that was "clearly

capable of producing an unjust result." R. 2:10-2. "The possibility of an unjust

result must be 'sufficient to raise a reasonable doubt as to whether the error led

the jury to a result it otherwise might not have reached.'" State v. Ross, 229 N.J.
389, 407 (2017) (quoting State v. Williams, 168 N.J. 323, 336 (2001)). "The

'high standard' used in plain error analysis 'provides a strong incentive for

counsel to interpose a timely objection, enabling the trial court to forestall or

correct a potential error.'"    State v. Santamaria, 236 N.J. 390, 404 (2019)

(quoting State v. Bueso, 225 N.J. 193, 203 (2016)).

      The Court has said that

            [u]ltimately, the trial court is in the best position to
            determine whether the jury has been tainted. That
            determination requires the trial court to consider the
            gravity of the extraneous information in relation to the
            case, the demeanor and credibility of the juror or jurors
            who were exposed to the extraneous information, and
            the overall impact of the matter on the fairness of the
            proceedings.

                                                                           A-5290-17T1
                                       11
            [State v. R.D., 169 N.J. 551, 559 (2001).]

As a result, we apply an abuse of discretion standard to the judge's decision.
Ibid. As the Court subsequently made clear, "the overarching relevant inquiry

is not whether the trial court committed error, but whether it abused its

discretion." State v. Wakefield, 190 N.J. 397, 496 (2007) (citing R.D., 169 N.J.

at 559).

      Here, it was the judge who brought the shirts to the attention of the

attorneys, and it was the judge who concluded that any possible prejudice was

best addressed by issuing a curative instruction. He did so, in the clearest terms,

immediately after the jury returned from its luncheon recess. Defense counsel

did not request any other relief. Under the circumstances, we certainly cannot

conclude the judge mistakenly exercised his discretion. 6

      To be sure, in the future, trial judges should acquaint themselves with

N.J.S.A. 52:4B-36.1(b). We do not necessarily conclude that the statute defines

the outer boundaries of the court's discretion regarding such displays during


6
  In his brief, defendant, in a single sentence suggests alternatively we should
remand for the judge to create a more complete record, e.g., how many people
wore the shirts and for how long were those people in the courtroom with the
jury present. We see no need to do that. The incident occurred after Jacqueline's
testimony, and nothing in the record indicates she wore such a shirt or that the
shirts appeared again during the trial.
                                                                           A-5290-17T1
                                       12
trial. However, the procedure for pre-trial notice is undoubtedly intended to

permit a defendant to lodge a timely objection, and for the judge to weigh in a

reasoned manner the exercise of her or his discretion.

                                      III.

      Jones was serving a sentence in State prison for "[e]luding and aggravated

assault" when the State called him as a witness. Before Jones was sworn and

outside the jurors' presence, the following occurred:

            Judge: Can you hold up the jurors for a minute[]. Take
            the cuffs off.

            Court Officer: It comes – you want them completely
            off?

            Judge: The cuffs off. Yes. He – he can't have cuffs in
            front of the jurors, yes.

            Court Officer: Uh, I mean, he is in custody, though.

            Judge: I understand. But he's not – he's not supposed
            to have cuffs in front of jurors. Jurors shouldn’t see –
            shouldn’t see him in cuffs.

            Court Officer: Well, not – but not in his case.

            Prosecutor: I think the only person is the defendant
            can't be seen.

            Court Officer: Yes.

            Defense Counsel: Yes.


                                                                        A-5290-17T1
                                      13
            Prosecutor: He can. He's – he's a State prisoner.

            Court Officer: He's in custody.

            Judge: It's not – it's not normally. Does anybody have
            any objection to the cuffs staying on?

            Prosecutor: No Judge. They're going to hear he's in
            custody. I – I don't object.

            Defense Counsel: Yes.

            Judge: All right. Then that's fine.

            Court Officer: If not, he would have been dressed.7

            Judge: All right. All right. We could bring them in.

            Defense Counsel: He's in custody.

            Prosecutor: Yes. They've already heard he's in
            custody, actually. We opened to it. 8

            [(emphasis added).]

Defendant now contends it was error to permit Jones to testify in prison garb

and handcuffs and for the judge not to provide the appropriate model jury




7
  We assume from the court officer's words that Jones was also in prison garb,
although there is no specific reference to his clothing in the record.
8
   The prosecutor referenced Jones being in State prison during her opening
statement.


                                                                      A-5290-17T1
                                      14
charges in this regard.      He also argues trial counsel provided ineffective

assistance by not objecting or requesting the instructions.

      In State v. Kuchera, a State's witness, i.e., a co-defendant who had pled

guilty and was about to testify against the defendant, appeared at trial in prison

garb and leg shackles. 198 N.J. 482, 488–90 (2009). The defendant posed no

objection, id. at 489, however, on appeal, he contended the court should have

held "a hearing on the security issue and [issued] an appropriate jury instruction

in the event that the hearing led to restraints being kept on [the co-defendant]."
Id. at 493.

      The Court held that "witnesses in criminal cases presumptively should be

allowed to testify without restraints." Id. at 496. However, the Court made clear

that whether to require restraints lies within the trial judge's discretion, guided

by "a straightforward, candid colloquy among the court, counsel and security

staff[.]" Ibid.

      The Court also said that

              regardless of the identity of the proponent of a witness,
              trial courts have an independent obligation to gauge
              whether a witness is a security risk sufficient to justify
              the use of restraints . . . . [T]rial courts must inquire as
              to the bases for the proposal and must be satisfied that,
              for security concerns and in the proper exercise of
              judicial discretion, some level of restraints is
              appropriate . . . . [S]uch inquiry and conclusions must

                                                                             A-5290-17T1
                                         15
            be spread on the record, to allow meaningful appellate
            review . . . . [I]f the trial court in fact does order the use
            of restraints, the jury must be instructed "in the clearest
            and most emphatic terms that it give such restraint no
            consideration whatever in assessing the proofs and
            determining guilt."

            [Id. 496–97 (emphasis added) (quoting State v. Artwell,
            177 N.J. 526, 538 (2003)).]

It referred to committee the "adoption of a standard charge concerning the

appearance of a trial witness in restraints, consistent with the principles to which

we have adverted." Id. at 497 n.4. The result was the adoption of two model

jury charges, one to use for witnesses appearing in restraints, a second to use

when the witness appears in prison garb. See Model Jury Charges (Criminal),

"Witness – Testifying While Wearing Restraints" (approved May 12, 2014);

Model Jury Chagres (Criminal), "Witness – Testifying in Jail Garb or Prison

Garb" (approved May 12, 2014). In Kuchera, the Court ultimately held that

permitting the testifying co-defendant to appear in leg shackles that were likely

unobserved by the jury was not plain error. 198 N.J. at 498.

      Initially, we reject the State's contention that somehow the judge's

decision in this case reflects the "informed . . . exercise [of the court's]

discretion." Id. at 496. From the colloquy quoted above, it is clear that although

nearly a decade had passed since the Court's holding in Kuchera, neither the


                                                                             A-5290-17T1
                                        16
prosecutor nor defense counsel were aware of it, and both led the judge — who

expressed initial concern for having Jones testify in handcuffs — astray by

telling him the prohibition only applied to defendants.

      We equally reject defendant's implication that trial counsel did not consent

or acquiesce to the procedure. A fair reading of the colloquy demonstrates

otherwise. See State v. A.R., 213 N.J. 542, 561 (2013) (noting as "settled

principle of law, trial errors that 'were induced, encouraged or acquiesced in or

consented to by defense counsel ordinarily are not a basis for reversal on

appeal.'" (quoting State v. Corsaro, 107 N.J. 339, 345 (1987))).

      If not invited error, the issue becomes whether it was plain error to permit

Jones to testify in handcuffs and prison garb, particularly without any curative

instruction to follow. We conclude that any error in this regard was not "clearly

capable of producing an unjust result[.]" R. 2:10-2.

      From the onset of trial, the jury knew Jones was serving a prison sentence.

Defendant contends Jones' appearance before the jury in handcuffs and prison

garb tainted its fair consideration of the evidence, because the jury would

associate defendant with this convicted person, who, the State contended, was

with defendant at the shooting. However, although Jones' statement supported

the State's case, his live testimony before the jury did not. Jones denied knowing


                                                                          A-5290-17T1
                                       17
defendant, or that defendant was with him at the time of the shooting. Jones

also testified that he feared being accused himself and was under the influence

when he gave his statement to police.

      Jones admitted fabricating defendant's involvement, and, after feigning

any familiarity with firearms, acknowledged defense counsel's assertion that he

had been previously "convicted of having a firearm." In her summation, defense

counsel highlighted Jones' incarceration, the fact that he was supplying drugs at

the New Year's Eve party, and that all the State's witnesses "seem[ed] to be a

little bit afraid of [Jones]." In short, under the particular circumstances of this

case, any error in allowing Jones to testify in prison garb or handcuffs or in

failing to give the model charges was harmless beyond a reasonable doubt. 9

                                        IV.

      In her opening, the prosecutor told jurors that the State's witnesses were

reluctant to provide information to police and reluctant to testify. In summation,

she characterized the witnesses as "brave enough to come forward," and said

defendant "was apprehended, not by any help of him, because you heard about

his – the conduct post-shooting, after the shooting. What did he do? He



9
  We preserve defendant's claims of trial counsel's ineffective assistance for
post-conviction relief. State v. Mohammed, 226 N.J. 71, 81 n.5 (2016).
                                                                           A-5290-17T1
                                        18
immediately fled the scene with Jihad Jones. He was ultimately arrested down

in North Carolina. And now he has a changed appearance."

      After the summation, defense counsel requested a sidebar and argued the

prosecutor, who never requested a flight charge, implied defendant fled to North

Carolina because of his guilty conscience. The judge found "nothing improper"

or "unduly prejudicial" in the prosecutor's remarks. Although the record does

not reflect defense counsel asked for a curative charge, the judge said he was

"not going to give any instructions."

      Defendant contends these comments amounted to prosecutorial

misconduct, and the judge's failure to provide a curative instruction requires

reversal. Again, we disagree.

      While prosecutors are entitled to zealously argue the merits of the State's

case, State v. Smith, 212 N.J. 365, 403 (2012), they occupy a special position in

our system of criminal justice. State v. Daniels, 182 N.J. 80, 96 (2004). "[A]

prosecutor must refrain from improper methods that result in a wrongful

conviction[] and is obligated to use legitimate means to bring about a just

conviction." Ibid. (quoting State v. Smith, 167 N.J. 158, 177 (2001)). Even if

the prosecutor exceeds the bounds of proper conduct, however, "[a] finding of

prosecutorial misconduct does not end a reviewing court's inquiry because, in


                                                                         A-5290-17T1
                                        19
order to justify reversal, the misconduct must have been 'so egregious that it

deprived the defendant of a fair trial.'" Smith, 167 N.J. at 181 (quoting State v.

Frost, 158 N.J. 76, 83 (1999)).

      It is clear from the record that the State's witnesses were reluctant and at

times evasive in their testimony.        Characterizing them as "brave" was

unnecessary and inappropriate. The prosecutor admitted at sidebar that she had

no evidence demonstrating defendant's trip to North Carolina was predicated

upon his desire to avoid investigation or apprehension. The remarks may have

been better left unsaid.

      However, there was evidence that defendant was at the scene of the

shooting and fled with Jones. There was also evidence that police secured a

statement from Jones shortly after the shooting in which he identified defendant,

but police were unable to locate defendant for five months. And, there was

evidence that defendant no longer wore dreadlocks when apprehended, a

defining feature of the shooter relayed to police by the witnesses at the scene.

Taking the entire summation in context, these brief remarks nears its closing did

not deprive defendant of a fair trial, nor did the judge's discretionary decision

not to provide a curative instruction require reversal.




                                                                          A-5290-17T1
                                       20
                                         V.

       In his pro se brief, defendant raises two issues regarding the final jury

charge. He contends the judge's instructions on murder permitted the jury to

infer defendant acted purposefully or knowingly if the State proved motive or

proved he used a deadly weapon, here, a gun. He also contends it was error to

submit written copies of the charge to the jury during deliberations.

       We have reviewed the judge's instructions which followed Model Jury

Charge (Criminal), "Murder, Passion/Provocation and Aggravated/Reckless

Manslaughter N.J.S.A. 2C:11-3(a)(1) and (2); 2C:11-4(a), (b)(1) and (b)(2)"

(rev. June 8, 2015), with slight alterations tailored to the facts of the case. Also,

Rule 1:8-8(b)(2) requires that "the court shall submit two or more copies of its

final instructions to the jury for the jury's use in the jury room during

deliberations." The arguments require no further discussion in a written opinion.

R. 2:11-3(e)(2).

       Defendant also argues the judge should have charged self-defense.

Although there was ample time for defense counsel to review the charge and

submit requests or lodge objections to the judge's proposed charge, they never

did.




                                                                             A-5290-17T1
                                        21
      "Our rules provide that a defendant waives the right to contest an

instruction on appeal if he does not object to the instruction." State v. Torres,

183 N.J. 554, 564 (2005) (citing R. 1:7-2). "We may reverse on the basis of

unchallenged error if we find error that was 'clearly capable of producing an

unjust result.'" Ibid. (quoting R. 2:10-2). The Court has said that

            [i]n the context of a jury charge, plain error requires
            demonstration of "[l]egal impropriety in the charge
            prejudicially affecting the substantial rights of the
            defendant sufficiently grievous to justify notice by the
            reviewing court and to convince the court that of itself
            the error possessed a clear capacity to bring about an
            unjust result."

            [State v. Burns, 192 N.J. 312, 341 (2007) (second
            alteration in original) (emphasis added) (quoting State
            v. Jordan, 147 N.J. 409, 422 (1997)).]

In the absence of a party's request or objection, the evidence in the record must

clearly indicate the need to provide the unrequested charge. State v. Alexander,

233 N.J. 132, 143 (2018); see also State v. Walker, 203 N.J. 73, 87 (2010)

(applying clearly indicated standard to affirmative defense to felony murder).

      However, as the Court has recognized, "[a] different and more

complicated calculus pertains when reviewing a trial record for factual support

for an affirmative defense that defendant did not request and may have actively

opposed." State v. Daniels, 224 N.J. 168, 182 (2016). These "factors include


                                                                         A-5290-17T1
                                      22
whether counsel is surprised, how the case was tried, whether the defense is

incompatible with defendant's position at trial, or whether the instruction would

prejudice the defense in some way." State v. R.T., 205 N.J. 493, 510 (2011)

(Long, J., concurring) (citing State v. Choice, 98 N.J. 295, 300–01 (1985)). "It

goes without saying that a defendant who denies having committed a crime

should not be required to acknowledge, either explicitly or inferentially,

complicity in the event by way of a compelled affirmative defense." Id. at 511.10

In Daniels, the Court refined the analysis even further, setting out factors to

consider when the trial evidence supports an affirmative defense, even

imperfectly, yet defendant objects to the charge. 224 N.J. at 186–87.

      The evidence here demonstrated that the victim physically assaulted

defendant, and, according to one witness, had defendant in a headlock. In his

statement to police, Jones said that defendant was attempting to get the victim

"off of him" when the gun discharged. However, the entire defense in the case

was that defendant was never present at the scene of the shooting. In summation,

defense counsel highlighted the lack of identification of defendant by any


10
    An equally divided Court in R.T. affirmed our reversal of defendant's
conviction based on the trial court's decision to provide instructions on voluntary
intoxication over defendant's objection. 205 N.J. at 493. However, in Daniels,
the Court recognized that four justices, a majority of the Court, "agreed with the
analysis . . . in Justice Long's concurrence" in R.T. 224 N.J. at 184.
                                                                           A-5290-17T1
                                       23
witness at the scene, except for Dodd, whose out-of-court identification counsel

attacked. Counsel emphasized how everyone at both gatherings was impaired

from alcohol and drugs.

      Unlike the defendants in R.T. and Daniels, defendant here never objected

to a charge on the affirmative defense of self-defense, nor did he request it. In

State v. Perry, the Court held the failure to sua sponte provide a self-defense

charge, even if supported by the record evidence, was not plain error. 124 N.J.
128, 163–64 (1991). As the Court explained, "forcing counsel to incorporate

defenses that pre-suppose the existence of the very fact his main method of

defense contests destroys the credibility and coherence of the defense entirely. "
Id. at 163. We subscribe to that view in this case, and do not find plain error

requiring reversal.

                                       VI.

      Although defendant does not challenge the judge's decision that he was

eligible for an extended term as a persistent offender pursuant to N.J.S.A. 2C:44 -

3(a), he argues the judge misunderstood the Court's holding in State v. Pierce,

188 N.J. 155 (2006), and concluded the applicable range for any term of

imprisonment was now ten-to-twenty years.            He also argues the judge




                                                                           A-5290-17T1
                                       24
misapplied the aggravating and mitigating sentencing factors to both impose an

extended term and to set the term at eighteen years.

      In Pierce, to meet Sixth Amendment standards, the Court explained that

after determining whether a defendant met "the minimum statutory eligibility

requirements for an extended-term sentence" under N.J.S.A. 2C:44-3(a), "the

range of sentences, available for imposition, starts at the minimum of the

ordinary-term range and ends at the maximum of the extended-term range." 188
N.J. at 168–69. In this case, that meant a term of imprisonment between five-

and-twenty years. The sentencing judge then may consider protection of the

public in assessing the aggravating and mitigating sentencing factors, but a

finding of the need to protect the public is "not a necessary condition" to

imposing "a sentence up to the top of the extended-term range." Id. at 170.

      At the start of the sentencing proceeding, the judge granted the State's

motion to impose an extended term of imprisonment, noting that meant

"defendant [was] now eligible to be sentenced between [ten-]and[-twenty]

years."   Defendant seizes on this remark as evidence that the judge

misunderstood Pierce and believed he had to impose an extended term of

imprisonment between ten and twenty years. The argument lacks sufficient

merit to warrant discussion. R. 2:11-3(e)(2). It suffices to say that later in the


                                                                          A-5290-17T1
                                       25
proceeding, the judge cited Pierce and demonstrated a complete understanding

of its holding.

      The judge found aggravating sentencing factors one, three, six and nine.

See N.J.S.A. 2C:44-1(a)(1) (nature and circumstances of the offense); (a)(3) (the

risk of re-offense); (a)(6) (extent of prior record and seriousness of offense);

(a)(9) (need to deter defendant and others).      After considering defendant's

arguments regarding applicable mitigating factors, see N.J.S.A. 2C:44-1(b), the

judge found none.       Defendant's primary challenge is to the finding of

aggravating factor one, although he also contends certain mitigating factors

applied, as well as the non-statutory mitigating factor of defendant's relative

youth.

      "Appellate review of the length of a sentence is limited." State v. Miller,

205 N.J. 109, 127 (2011). As the Court has reiterated:

             The appellate court must affirm the sentence unless (1)
             the sentencing guidelines were violated; (2) the
             aggravating and mitigating factors found by the
             sentencing court were not based upon competent and
             credible evidence in the record; or (3) "the application
             of the guidelines to the facts of [the] case makes the
             sentence clearly unreasonable so as to shock the
             judicial conscience."

             [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
             original) (quoting State v. Roth, 95 N.J. 334, 364–65
             (1984)).]

                                                                         A-5290-17T1
                                       26
A remand may be appropriate if the judge fails to perform the required

"qualitative analysis" of the factors or "considers an aggravating factor that is

inappropriate to a particular defendant or to the offense at issue." Ibid. (citing

State v. Kruse, 105 N.J. 354, 363 (1987); State v. Pineda, 119 N.J. 621, 628

(1990)).

      Initially, we reject defendant's arguments that the judge improperly found

aggravating factors three, six or nine, or improperly failed to find applicable

mitigating factors. Defendant, who was twenty-five years of age at the time of

the crime and twenty-nine-years old when convicted, had four prior indictable

convictions, twenty-four adult arrests, multiple disorderly persons' convictions,

and had violated probation several times.        Defendant also had an active

restraining order against him resulting from a domestic violence complaint.

These findings support the judge's determinations as to those aggravating factors

and the lack of any mitigating factors.

      However, the judge mistakenly found aggravating factor one applied.

"Aggravating factor one requires the trial court to consider '[t]he nature and

circumstances of the offense, and the role of the actor therein, including whether

or not it was committed in an especially heinous, cruel, or depraved manner.'"
Id. at 74 (alteration in original) (quoting N.J.S.A. 2C:44-1(a)(1)). This factor

                                                                          A-5290-17T1
                                       27
requires the judge to "review[] the severity of the . . . crime[.]" Ibid. (quoting

State v. Lawless, 214 N.J. 594, 609 (2013)). In applying this factor, the court

must "scrupulously avoid 'double-counting' facts that establish the elements of

the relevant offense." Id. at 75 (citations omitted). "In appropriate cases, a

sentencing court may justify the application of aggravating factor one, without

double-counting, by reference to the extraordinary brutality involved in an

offense." Ibid. (citing State v. O'Donnell, 117 N.J. 210, 217 (1989)).

      Here, the prosecutor did not contend that aggravating factor one applied

at all. The judge, however, concluded there was no double-counting by its

application because "defendant's actions came . . . much closer to either

aggravated manslaughter or murder[.]" He reasoned the "jury's reasonable doubt

that the State ha[d] prove[n] the mitigating elements of passion provocation

manslaughter is not the equivalent . . . of an affirmative finding of fact that the

defendant was reasonably provoked . . . and killed before reason ha[d] sufficient

time to regain its [s]way." This was a slight misstatement of something we said

in State v. Teat, 233 N.J. Super. 368, 373 (App. Div. 1989) ("A jury's reasonable

doubt that the State disproved the mitigating elements of passion/provocation

manslaughter is not the equivalent, for sentencing purposes, of an affirmative




                                                                           A-5290-17T1
                                       28
finding of fact that the defendant was reasonably provoked to passion and killed

before reason had sufficient time to regain its sway.") (emphasis added).

      We made that statement in the context of rejecting the defendant's

argument that the jury's finding of passion-provocation manslaughter

automatically meant the judge must find mitigating factor three applied because

that would be double counting of mitigating factors. Id. at 372–73; see N.J.S.A.

44-1(b)(3) (the defendant acted under a strong provocation). Moreover, the facts

of Teat, which involved the defendant's vicious thirty-minute fatal beating of his

girlfriend and subsequent two-hour wait to call for medical assistance, fully

supported the judge's finding of aggravating factor one. Id. at 371. In short,

Teat had little application to the facts of this case, and there are no other factors

on the record before us that would support a finding of aggravating factor one.

      While the sentence the judge imposed might otherwise be supported by

the remaining aggravating factors, we will not presume that to be the cas e. It is

clear from the sentencing transcript that the judge placed significant emphasis

on aggravating factor one. As a result, we vacate the sentence imposed and

remand the matter to the judge for re-sentencing anew without application of

aggravating factor one. We do not opine on an appropriate sentence.




                                                                             A-5290-17T1
                                        29
      Affirmed in part, reversed in part. We vacate defendant's sentence and

remand to the trial court for resentencing in accordance with this opinion. We

do not retain jurisdiction.




                                                                      A-5290-17T1
                                     30